DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2022 has been entered.
Applicants' arguments, filed 10/19/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Previous
1) Claims 1, 8, 11-14, 16-21, 26-28, 30, 32-33, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Day et al., (US 2006/0099152, cited in IDS) in view of Porter et al., (US 2013/0017240) and Regner et al., (US 2007/0224134, cited in IDS).
Day et al. teaches zinc-containing dentifrices having improved taste.
Suitable zinc salts include those having “a solubility of at least 0.1 g per 100 g water”, such as “zinc citrate” and “insoluble materials such as zinc oxide” that “can provide soluble zinc salts” (p. 1, para. [0009]).
The compositions also comprise a “thickener system” comprising “a mixture of xanthan gum and hydroxyethyl cellulose, which provides a thickened composition without stringiness” (p. 2, para. [0021]).
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 IIA quoting In re Aller, 220 F.2d 454, 456 (105 USPQ 233)).
Since the thickener system provides compositions “without stringiness” it would have been obvious to modify its concentration, as per claims 8, 11-14, 17-21, 30 consistent with this result.  
Silica is taught to be present “from about 1 to about 40%” (p. 3, para. [0025]), as per claim 16.
Fluoride, including stannous fluoride, is taught to have a fluoride ion concentration of “from about 0.0025% to about 0.5%” (p. 2, para. [0020]), as per claims 27-28.
Day et al. teaches a specific embodiment comprising sorbitol, hydrated silica, purified water, glycerin, PEG-6, sodium tripolyphosphate, sodium lauryl sulfate, sodium lauryl sulfoacetate, 0.531% zinc citrate dehydrate, titanium dioxide,0.8%  xanthan gum, 0.4% hydroxyethyl cellulose, 0.321% sodium fluoride, sodium saccharin, flavor (p. 4, Example 1C).
Here, the ratio of hydroxyethyl cellulose to xanthan gum is 1:2, as per claims 18-19.
The 0.4% hydroxyethyl cellulose is close enough to the claimed 0.3% to expect the same properties. MPEP 2144.05 states that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.

Since the prior art teaches a thickening system comprising hydroxyethylcellulose and xanthan gum, the properties such as static yield stress greater than about 20Pa . . ., (claim 33), loses no more than about 25% of its initial viscosity after one year (claim 36), would have been implicit.

Day et al. does not teach L-arginine or where the hydroxyethyl cellulose has a viscosity measured at 2% in water at 25°C, of from about 4500 to about 7500 cps.

Porter et al. teaches oral care compositions, e.g. dentifrices, comprising zinc oxide and at least one amino acid (Abstract).  
Porter et al. discovered that “the increased delivery of zinc oxide to dentin by L-arginine provides occlusion of dentin tubules which is more resistant to acid attack than zinc oxide alone.  This is an additional potential benefit provided by the zinc oxide/amino acid system as occlusion of dentin tubules is associated with hypersensitivity relief” (p. 9, para. [0123]).  
The amount of L-arginine is taught to be “present in an amount of up to 5% by weight, further optionally from 0.5 to 5% by weight . . . based on the total weight of the oral care composition” (p. 2, para. [0022]), as per claim 1.
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add L-arginine to the compositions of Day et al. for the added advantage of treating hypersensitivity by occluding dentin tubules for patients in need thereof.

Regner et al. (below) teaches oral care compositions having a “thickener system comprising a mixture of xanthan gum and hydroxyethyl cellulose, which can provide a thickened composition without stringiness” (p. 4, para. [0046]).  
Regner et al. teaches a specific embodiment comprising Natrosol 250M as the hydroxyethyl cellulose (see Table at p. 5, Examples 1-3).  Natrosol 250M has a Brookfield viscosity, at 25°C concentration 2%, of 4500-6500, as per claims 1, 3, 4, (See Morton et al. below in Technological Background below). Where the prior art does not disclose the exact claimed values, even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).

Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to use the hydroxyethyl cellulose of Regner et al. as the hydroxyethyl cellulose in Day et al. based on its suitability for its intended use as the preferred hydroxyethyl cellulose for providing a thickening system without stringiness, as taught by Regner et al.
It is noted that the claim scope is not limited by claim language, i.e. "wherein" or "whereby" clauses, that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (see MPEP 2111.04).  The court in Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005) noted (quoting Minton v. Nat'l Ass'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited'"(see Id.)  
Here, the "wherein" clause, i.e. “wherein the oral care composition loses no more than about 25% of its initial viscosity after one year” simply expresses the intended result of the combination of ingredients positively recited.


Previous
2) Claims 1, 8, 11-14, 16-21, 26-28, 30, 32-33, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Regner et al., (US 2007/0224134, cited in IDS) in view of Rege et al., (WO 2014/088572, cited in IDS).
Regner et al. teaches oral zinc compositions comprising “from about 0.1% to about 5% zinc oxide” (Abstract).
The compositions also comprise a “thickener system comprising a mixture of xanthan gum and hydroxyethyl cellulose, which can provide a thickened composition without stringiness” (p. 4, para. [0046]), where “[s]uitable thickening agent levels can range from about 0.1 to about 5%” (Id.).
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 IIA quoting In re Aller, 220 F.2d 454, 456 (105 USPQ 233)).
Since the thickener system provides compositions “without stringiness” it would have been obvious to modify its concentration, as per claims 8, 11-14, 17-21, 30 consistent with this result.  
Silica is taught to be present as an abrasive, where abrasives “typically range from about 6% to about 70%” (p. 4, para. [0048]), as per claim 16.
Fluoride, including stannous fluoride, is taught to have a fluoride ion concentration of “from about 0.05% to about 0.5%” (p. 4, para. [0049]), as per claims 27-28.
Regner et al. teaches a specific embodiment comprising sorbitol, hydrated silica, purified water, glycerin, sodium lauryl sulfate, 1.20% zinc oxide, 1.0%  xanthan gum, 0.5% hydroxyethyl cellulose (Natrosol 250M), 0.32% sodium fluoride, sodium saccharin, flavor (p. 5, Example 1).
Natrosol 250M has a viscosity 4500-6500 cps measured via a Brookfield Viscometer in 2% by weight of aqueous solution at 25°C (see Technological Background below). Where the prior art does not disclose the exact claimed values, even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).

Here, the ratio of hydroxyethyl cellulose to xanthan gum is 1:2, as per claims 18-19.
The 0.5% hydroxyethyl cellulose is close enough to the claimed 0.3% to expect the same properties. MPEP 2144.05 states that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.

Since the prior art teaches a thickening system comprising hydroxyethylcellulose and xanthan gum, the properties such as static yield stress greater than about 20Pa . . ., (claim 33), loses no more than about 25% of its initial viscosity after one year (claim 36), would have been implicit.

Regner et al. does not teach L-arginine or require zinc citrate.

Rege et al. teaches oral care compositions, e.g. dentifrices, comprising zinc oxide and at least one amino acid (Abstract).  
Rege et al. discovered that “zinc ions together with fluoride have enhanced fluoride stability when placed in combination with a basic amino acid, for example arginine or lysine” (p. 9, para. [0123]).  
Suitable zinc ion sources include zinc oxide and zinc citrate, the an effective amount of zinc is taught to be “from 0.005-5% zinc” (p. 3, para. [0010], sec. 1.1).
The amount of L-arginine is taught to be present in an amount of “1-10%, e.g. ca.5% L-arginine (free base)” (p. 6, para. [0010], sec. 1.27), as per claim 1.
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add L-arginine, for providing enhanced fluoride stability, and zinc citrate, for its antibacterial properties, to the compositions of Regner et al., in view of Rege et al.
It is noted that the claim scope is not limited by claim language, i.e. "wherein" or "whereby" clauses, that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (see MPEP 2111.04).  The court in Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005) noted (quoting Minton v. Nat'l Ass'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited'"(see Id.)  
Here, the "wherein" clause, i.e. “wherein the oral care composition loses no more than about 25% of its initial viscosity after one year” simply expresses the intended result of the combination of ingredients positively recited.

Technological Background
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Morton et al. (US 4,426,373).  Morton et al. is pertinent for teaching “desirable commercially available grades of hydroxyethyl cellulose (HEC), where Natrosol 250M was shown to have a viscosity 4500-6500 cps measured via a Brookfield Viscometer in 2% by weight of aqueous solution at 25°C (col. 3, lines 30-55).

Response to Arguments
Applicant argues that the prior art the cited references do not teach stable viscosity after a year, as shown in Table 8 of the instant specification (p. 7-8).
Initially, this should be a moot point insofar as the Board, in its decision filed 06/23/2022, affirmed the rejection of claim 36, which recited the amended wherein clause, over the combination of references recited above.  
Nevertheless, in Table 8, the comparative formula, i.e. Comparative Example II, showing greater than about 25% loss of initial viscosity after a year, differed from the inventive compositions (12 and 13) insofar as it comprised sodium CMC instead of hydroxyethyl cellulose.  
Applicant admits as much in the Remarks, i.e., “the data show that the compositions 12 and 13 of the invention . . .  retain significantly more viscosity than the comparative composition having CMC” (p. 11-12). 
It should be noted here that the prior art embodiments, discussed above, do not comprise CMC.  Thus, on its face, the prior art should have the same or similar stability, especially since they comprise the same thickening system, as claimed, i.e. a combination of xanthan gum and HEC.
Further, “[w]hen an article is said to achieve unexpected (i.e. superior) results, those results must logically be shown as superior compared to the results achieved with other articles. Moreover, an applicant relying on comparative tests to rebut a prima facie case of obviousness must compare his claimed invention to the closest prior art” (See MPEP 716.01(c) citing In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984)).  Due to the absence of tests comparing applicants formulation to the closest prior art, i.e. Day et al. and Regner et al., it appears that applicant’s assertions of unexpected results constitute mere argument.
Note also, “Where . . . the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F.2d 1252, 1255 (CCPA 1977).

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612